Citation Nr: 1133812	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1944 to May 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Newark, New Jersey VARO.  In June 2011, a Travel Board hearing was held before the undersigned; the Veteran was informed that a transcript of the hearing could not be produced, and he opted not to have another hearing.  The Board may proceed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service connected disabilities (posttraumatic stress disorder (PTSD) rated 70 percent, bilateral sensorineural hearing loss rated 20 percent, and tinnitus rated 10 percent) are shown to render him unable to maintain substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim of entitlement to TDIU.  However, inasmuch as this decision grants the benefit sought there is no reason to belabor the impact of the VCAA in the matter; any notice defect or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.   38 C.F.R. §§ 3.341, 4.16, 4.19.

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities (PTSD rated 70 percent, bilateral hearing loss rated 20 percent, and tinnitus rated 10 percent).

As the Veteran's PTSD is rated 70 percent, he meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Consequently, the only question remaining is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

On August 2008 VA psychiatric examination, the Veteran reported that he had driven himself to the examination but that he drives slowly and lets all other vehicles pass him.  He completed his high school education following separation from service and attended college for one year.  He worked as an automobile upholsterer full time until the company went out of business when he was 62 years old; he had been retired for 20 years.  He reported that he needed to have a couple of drinks each night to help him sleep and could not sleep in the dark; he had frequent recurring nightmares and he frequently woke up and could not go back to sleep.  He reported that he could not travel, and that on past travels he rearranged the furniture in order to have "a quick escape route".  He had continuing flashbacks of his war experiences, startled at loud or unexpected sounds, became easily upset, and had a history of being argumentative and irritable which had improved somewhat.  He reported that he only felt comfortable in his own room at home and avoided all forms of socialization.  He reported having very good relationships with his wife and six children.  Following a mental status examination, the examiner diagnosed PTSD of moderate to severe intensity and alcohol dependency and assigned a GAF score of 45.  The examiner stated that the Veteran's psychiatric symptoms did not prevent employment; however, the examiner also noted that their impact on social and occupational functioning resulted in an extremely limited ability to engage in any activities outside of the house due to self-isolation, a severe fear of travel, avoiding accompanying his wife for social occasions, and avoiding most forms of recreational and leisure activities.

On August 2009 VA treatment, the Veteran reported poor remote and short-term memory, momentary disorientation when driving, and problems in organizing attention to projects or problems.  He could not cite any activity he enjoyed and did not appear to express any joy in involvement in the lives of his children and grandchildren.  He reported anhedonia and remained idle for much of the day.  He was found to be moderately depressed with dysphoric affect.  The impressions included PTSD and depression not otherwise specified, with rule-out cognitive deficits.

In a June 2011 VA opinion letter (submitted without a waiver of RO consideration), the Veteran's treating psychiatrist noted the Veteran's history of extensive combat experiences in service and his continuous reports of persistent PTSD symptoms that continued to be debilitating.  The psychiatrist noted that the Veteran meets the DSM-IV stressor criteria for PTSD and presented with recurring or intrusive distressing recollections of the war, magnified by the current wars in Iraq and Afghanistan; the Veteran continued to report distressing dreams and anxiety due to the events of his service.  The treating psychiatrist noted that the Veteran presented with symptoms of PTSD including intrusive thoughts about friends lost in the War, nightmares about war, anxiety, and irritability.  The psychiatrist opined that the Veteran's condition had deteriorated and that he was unemployable.  His chronic anger and irritability had led to social isolation, and his difficulty sleeping and chronic nightmares had led to sleeping in a different bed than his wife, who was afraid of him when he screamed due to nightmares.  The treating psychiatrist opined that the Veteran had difficulty controlling his anger and was potentially explosive if exposed to a stressful situation, and his symptoms had been relatively resistant to treatment and were likely to persist as they had for 65 years.    The treating psychiatrist opined, "The severity of his symptoms would interfere with his ability to obtain and maintain gainful employment."

While the August 2008 VA examiner indicated that the Veteran's service-connected psychiatric disability did not prevent employment, the evidence now shows clearly that the Veteran is unemployable.   His primary psychiatric treatment provider considers him unemployable, and the Veteran's family and social life functioning is impaired to a point suggesting an inability to function in a work setting.  

In summary, the evidence of record demonstrates that the Veteran has become unemployable due to his service-connected disabilities.  Consequently, a TDIU rating is warranted.   


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


